Citation Nr: 0313449	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-16 524	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for status-post 
resection of devitalized gut.

2.	Entitlement to service connection for short bowel 
syndrome.

3.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a ruptured right eardrum.

4.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of malaria.

5.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right inguinal hernia.



REPRESENTATION

Appellant represented by:	Mary A. Royle, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
dated in June 1996 and August 1997.  The Board denied their 
appeal in a September 1999 decision, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

By Order dated in March 2001, the Court vacated the September 
1999 Board decision and remanded the case for additional 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  With that purpose in mind, the Board 
remanded the case back to the RO in December 2001.  

In October 2002, the Board again remanded this case so that 
the veteran could be scheduled for a travel board hearing.  
In November 2002, the veteran's private attorney requested 
that this hearing be canceled.

In March 2003, the Board reviewed the claims folder and 
undertook additional development of the above-listed issues 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).

The Board notes that the veteran also had claims pending for 
service connection for post-traumatic stress disorder (PTSD) 
and bilateral hearing loss.  These claims were denied and a 
Statement of the Case (SOC) was furnished in January 2003.  
The veteran may have perfected an appeal; however, the claims 
folder does not currently contain a substantive appeal with 
regard to these issues and therefore, they are not before the 
Board at this time.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1943 to January 1946.

2.	In June 2003, the Board received a Certificate of Death 
indicating that the veteran passed away on May [redacted], 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



